Citation Nr: 1110612	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record reflects that the Veteran carries diagnoses of PTSD, as well as depression and substance abuse.  As such, the Board has recharacterized the issue on appeal, originally claimed as entitlement to service connection for PTSD, to more broadly encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that in an August 2008 statement, the Veteran indicated her belief that her substance abuse, severe sleep apnea, obesity, migraines, and breast cancer were related to her active duty service.  As these issues have not been addressed by the agency of original jurisdiction (AOJ), they are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that she was sexually assaulted during service, and that this assault caused her claimed PTSD.  She also alleges that her depression is related to service.  

Review of the claims file discloses that in March 2007 the National Personnel Records Center (NPRC) reported that the Veteran's service personnel records were not located there.  However, in November 2010 the Veteran submitted copies of some service personnel records which she evidently obtained from NPRC.  These records include an enlisted performance record which reflects several instances of nonjudicial punishment in 1982.  Also included is a memorandum outlining the findings of an administrative discharge board.  The conclusion of the board was that alcohol abuse had led to misconduct, unacceptable social behavior, and impairment of performance.  The memorandum lists enclosures to include the board report and police reports by local authorities as well as Navy authorities.  This memorandum also references the Veteran's statement in rebuttal to the command's recommendation for administrative discharge for unsuitability.  The referenced board report, police reports, and rebuttal statement were not included in the records submitted by the Veteran.  As it appears that these records were obtained from NPRC, an additional effort should be made by VA to secure the Veteran's full service personnel record for review.

Service treatment records reflect that in March 1982 the Veteran was seen at the Naval Regional Medical Center at Great Lakes, Illinois for a drug abuse interview.  She admitted to alcohol usage but denied drugs.  The provider indicated that there were no signs of psychological or physical dependence.  He recommended "Local CACC."  While the meaning of that acronym is not entirely clear to the Board, other options listed on the form included a drug exemption program and outpatient counseling.  It is possible that some sort of counseling was recommended; however, it is unclear from the record whether such was carried out.  Further, in her original July 2006 claim, the Veteran stated that she was treated for alcoholism for 30 days at the Great Lakes base hospital.  The Board concludes that the service department should be contacted and requested to search for any separately held mental health or counseling records pertaining to the Veteran.

In light of the above discussion, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and request that a search be made for any separately held mental health or counseling records pertaining to the Veteran from Great Lakes Naval Station.  

If no records can be located, it should be so stated, in writing, for inclusion in the claims folder.  Moreover, the Veteran should be notified and allowed an appropriate period in which to obtain and submit such records.

2.  Contact the service department and request a copy of the Veteran's full official military personnel file (OMPF).  The request should specifically identify the administrative discharge board report with record of proceedings, the police reports discussed above, and the Veteran's rebuttal statement.

If no records can be located, it should be so stated, in writing, for inclusion in the claims folder.  Moreover, the Veteran should be notified and allowed an appropriate period in which to obtain and submit such records.

3.  Review the claims file and make a determination regarding whether any reported stressor may be verified.

If any reported stressor is verified, the Veteran should be afforded a VA examination to determine whether she has PTSD which is related to a verified stressor(s).  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


